Citation Nr: 0736980	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-35 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 21, 2003 
for service-connected prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision granting service 
connection for prostate cancer and assigning an effective 
date of July 21, 2003.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran first filed a claim for service connection on 
October 10, 2002.  

3.	The veteran was diagnosed with prostate cancer on July 21, 
2003.  

4.	Service connection for prostate cancer became effective on 
July 21, 2003.  

5.	The earliest date on which entitlement to compensation 
benefits for prostate cancer arose was July 21, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 21, 2003 
for service-connected prostate cancer have not been met.  
38 U.S.C.A. §§ 5101, 5110(b)(1) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.157, 3.400(b)(2)(i) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in August 2003, and again 
provided notice in April 2007.  The Board also notes that the 
veteran received notice of the requirements of 38 C.F.R. 
§ 3.400 regarding effective dates in the Statement of the 
Case in September 2004.  

Although the enhanced duty to notify provisions under the 
VCAA regarding effective dates were not met prior to the 
initial unfavorable agency of original jurisdiction decision 
on the claim, the Board finds that any defects with respect 
to the timing of the VCAA notice requirements were harmless 
errors in this case.  The claim was readjudicated subsequent 
to the VCAA notices in January 2007 by the RO, which included 
a discussion of the facts of the claim, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decision.  In 
addition, said notices were provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim, to respond to VA notices, and to participate 
effectively in the processing of the claim.  Therefore, the 
Board concludes that VA satisfied its duty to notify the 
claimant and there is no outstanding duty to inform the 
claimant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  The claimant has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

As a preliminary matter, the veteran first filed a claim for 
service connection for pre-cancerous growths and sterility 
due to herbicide exposure on October 10, 2002.  The first 
informal claim for service connection for prostate cancer 
specifically was filed on August 8, 2003.  The RO initially 
denied a claim for service connection for prostate cancer on 
August 21, 2003.  The Board notes that the RO has treated the 
date of claim as October 10, 2002 throughout the 
adjudication.  Therefore, the Board will also consider the 
date of claim for prostate cancer as October 10, 2002.  

Service connection for prostate cancer has been in effect 
since July 21, 2003.  The veteran seeks an earlier effective 
date.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Applicable 
laws and regulations further set out that the effective date 
of an award of direct service connection may be established 
at the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise the general rule applies.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Regulations allow for the filing of informal claims.  38 
C.F.R. § 3.155 (2007).  However, this requires either a 
communication or action that indicates the intent to apply 
for VA benefits.  VA must look to all communications from a 
claimant that may be interpreted as a formal or in formal 
claim for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  But an informal claim, just like a 
formal claim, must also be in writing.  Rodriguez v West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999).  

As noted above, the veteran filed a claim for service 
connection on October 10, 2002.  The veteran did not file a 
claim for benefits for prostate cancer within one year after 
service.  Additionally, the Board can discern no written 
communication to VA in the record that remotely suggested the 
veteran's desire to seek service connection for prostate 
cancer prior to October 10, 2002.  Therefore, the Board finds 
that a claim, either formal or informal, was not filed before 
the October 2002 claim.  Therefore, as a matter of law, the 
effective date of service connection for his prostate cancer 
cannot be earlier than October 10, 2002.  

Additionally, the veteran was not diagnosed with prostate 
cancer until July 21, 2003.  Therefore, the actual date that 
entitlement to benefits for prostate cancer arose is July 21, 
2003.  According to the regulation, the later date between 
the date of claim and the date entitlement arose is the 
effective date.  Therefore, July 21, 2003, the later date, is 
the effective date.  

Although the veteran asserts that he is entitled to an 
earlier effective date, the Board finds that the medical 
evidence of record does not support this contention.  The 
Board has reviewed all the medical evidence of record and 
there is no indication of prostate cancer before July 21, 
2003.  In a June 2003 VA Compensation and Pension Examination 
a right prostatic nodule was found.  Prostate cancer was not 
diagnosed in June 2003.  There was no other medical evidence 
of record suggesting that prostate cancer manifested before 
July 21, 2003.  

Regulations also provide that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157.  However, in order 
for this regulation to apply, a formal claim for pension or 
compensation must have been previously allowed or a formal 
claim for compensation must have previously been disallowed 
because the service-connected disability was not compensable 
in degree.  In this case, although there was evidence of 
prostate examinations prior to July 2003, there was no prior 
allowance of a compensation claim or any prior disallowance 
of a claim due to the non-compensable nature of prostate 
cancer.  Therefore, the date of a prostate examination will 
not be accepted as the date of receipt of a claim.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date for service-connected 
prostate cancer prior to July 21, 2003 is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


